Citation Nr: 1644643	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-48 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residual, right knee arthroscopy, currently rated at 10 percent.  

2.  Entitlement to an initial rating for instability, right knee, in excess of 10 percent.  

3.  Entitlement to an increased rating for residual, left knee arthroscopy, currently rated at 10 percent.  

4.  Entitlement to an initial rating for instability, left knee, in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

For historical purposes, the Veteran was originally granted service connection for bilateral knee disorders.  Each knee disability was classified as residuals of arthroscopy and was assigned a 10 percent rating, effective from the date following discharge, pursuant to Diagnostic Code (DC) 5010 regarding arthritis due to trauma, although it was made clear that the 10 percent rating assigned was due to objective pain seen upon examination.  The Veteran did not appeal this decision.  

In September 2008, the Veteran filed for increased ratings for his bilateral knee disabilities, and in a December 2008 rating decision, a temporary total rating (TTR) was assigned for the right knee disorder, effective from September 18, 2008, through October 31, 3008.  A 10 percent rating was assigned from November 1, 2008.  The 10 percent rating in effect for the left knee disorder was confirmed.    

In a January 2009 rating decision, the TTR for the right knee was confirmed and continued as was the 10 percent rating in effect for the left knee condition.  In a March 2009 rating decision, a TTR was assigned for the left knee from January 29, 2009, through February 28, 2009.  A 10 percent rating was assigned, effective from March 1, 2009.  

Upon rating decision in November 2010, the RO granted separate 10 percent disability ratings for right and left knee instability, effective June 9, 2010, the date of a VA examination.  The Veteran appealed this decision arguing that higher ratings are warranted.  

In May 2014, the Board remanded the claims as listed on the title page for additional evidentiary development, to include any updated treatment records available and a contemporaneous examination.  The requested examination was conducted in July 2014, and the case has now been returned to the Board for further appellate consideration.  As to issues # 1 and #3 on the title page, the request for an increased schedular rating is exclusive of any periods where TTRs were assigned, as summarized above.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the increased rating claims for both the Veteran's right and left knee disabilities, it was recently held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  In this case, there is no indication in the most recent VA examination report that the examiner made an assessment of both active and passive motion of the right and left knees or the extent to which motion was affected by weight-bearing and nonweight-bearing for each knee.  Consequently, the Board finds that it has no alternative but to again remand this matter for further examination consistent with the holding in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  A thorough orthopedic examination of the left and right knees should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knees.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's left knee disability results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


